Citation Nr: 0811317	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  95-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for petit mal 
seizures, currently evaluated as 10 percent disabling.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability of the left eye 
due to treatment at a Department of Veterans Affairs (VA) 
hospital in December 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1995, the RO denied the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the left eye due to treatment at a VA facility in December 
1993.  In a rating decision dated in December 1996, the RO 
denied an increased rating for petit mal seizures.  

This case was previously before the Board in December 2004, 
at which time the claim for an increased rating was denied, 
and the claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151 was remanded to ensure due process.  The 
veteran appealed the denial of the claim for an increased 
rating to the United States Court of Appeals for Veterans 
Claims (Court) which, by Order dated February 14, 2006, 
granted a Joint Motion to Vacate and Remand.  During that 
time, the December 2004 Board remand requested action 
regarding the 38 U.S.C.A. § 1151 claim was accomplished.

The case was remanded by the Board for additional development 
in September 2006.  The case has been returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran has a history of petit mal seizures.  

2.  The veteran does not have additional permanent left eye 
disability as a result of VA treatment.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for petit mal seizures have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8911 (2007).

2.  The criteria for compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional left eye disability as a result of 
treatment at a VA Medical Center in December 1993 have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
September 2006 and September 2007 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 

In addition, these letters explained the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the veteran's claims, no 
effective date will be assigned.  

The September 2006 and September 2007 VCAA notice letters did 
not provide notice of the information and evidence necessary 
to substantiate a claim, received prior to October 1, 1997, 
for compensation benefits under 38 U.S.C.A. § 1151.  Further, 
according to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information for both the increased 
rating and § 1151 claims.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by a service 
organization in this case.  Further, a statement of the case 
issued in April 1995, and supplemental statement of the case 
issued in November 2007, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant regulation (38 C.F.R. § 3.358) for consideration of 
the § 1151 claim.  Also, a supplemental statement of the case 
issued in November 2007 also set forth the relevant 
diagnostic code (38 C.F.R. § 4.124(a), Diagnostic Code 8911) 
for rating the petit mal seizures at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was, thus, 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 10 percent evaluation that the RO had 
assigned.  Also, the claimant demonstrated that there was 
actual knowledge of what was needed to establish the claims.  
Actual knowledge is established by statements by the claimant 
and the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his claims.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of the appeal were decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of that VCAA notice is presumed to be prejudicial.  

However, the case was readjudicated thereafter.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examination, a report of an independent 
medical opinion obtained by VA, and private medical records.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).  In this case, the increased rating 
claim was received in October 1995.  As such, the rating 
period for consideration on appeal is from October 1994.  38 
C.F.R. § 3.400 (2007)

Compensation Pursuant to 38 U.S.C.A. § 1151

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  38 U.S.C.A. § 1151 (West 1991) (as in 
effect prior to October 1, 1997); 38 C.F.R. §§ 3.358, 3.800 
(2007) (for 38 U.S.C.A. § 1151 claims filed prior to October 
1, 1997). 

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was provided.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). 

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2874, 2926 (1996), to require not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  See VAOGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Inasmuch as the veteran in this case filed his 
claim in January 1994, the amendments are inapplicable. 

Factual Background

Seizure Disorder

As noted above, the rating period on appeal as to the 
service-connected petit mal seizures is from October 1004.

A CT scan of the veteran's brain in July 1995 was normal.  
There was no evidence of acute infarction or focal 
intracranial abnormality.  

Upon VA neuropsychiatric examination in March 1996, the 
veteran reported a history of spells for the past 50 years.  
The physician noted a complex medical history that made it 
unclear whether or not the veteran had epilepsy.  He did have 
episodes of transient loss of consciousness about one or two 
times per month.  However, there was no tonic or clonic 
movements observed.  There was no tongue biting or 
incontinence.  There was no aura.  At times, his syncopal 
episodes were thought to be due to hypoglycemia.  Upon 
neurologic evaluation, the veteran was alert and cooperative.  
No bizarre motor movements or tics were noted.  He was 
oriented times three but did exhibit some impairment of 
memory.  Cranial nerves were intact and muscle tones were 
within normal limits.  Deep tendon reflexes were symmetrical 
and normoactive.  The diagnoses were syncopal spells and 
mental deficiency with an anxiety disorder.  

A VA Social and Industrial Survey was conducted in March 1996 
to obtain information on the frequency of the veteran's 
seizures.  The social worker noted that the veteran appeared 
to have a small seizure during the interview.  He became 
totally unresponsive and started into space for about five 
seconds.  When he became responsive, he was unaware of what 
had occurred.  However, he could not provide any information 
about his seizure activity.  Throughout the interview, he 
frequently stared into space and made no response to 
questions.  The veteran's spouse recalled that the veteran 
had a grand mal seizure in November 1995 in a restaurant.  
His eyes rolled back and he fell over to the side in the 
booth and began having shaking and jerking sensations.  He 
was taken to the hospital.  He has continued to have 
"blackout spells" that lasted for a few seconds several 
times per week.  A friend also described a "blackout-type 
seizure" with mild shaking in his arms that lasted five or 
ten minutes.  He believed the episodes occurred every three 
months.  The blackout spells were more frequent.  Another 
friend stated that he had not witnessed a grand mal seizure 
but he was aware that the veteran has had seizures in the 
past.  The social worker concluded that the veteran was 
having some type of complex partial seizure three or four 
times a year, as well as temporary blackout spells.  

In his March 1997 substantive appeal, the veteran related 
that he experienced more than 14 petit mal seizures per week.  

A July 2000 VA hospitalization report indicated that the 
veteran underwent a cardiac catheterization.  His discharge 
diagnoses did not mention seizures.  

Upon VA examination in January 2003, the veteran reported 
that his most recent grand mal attack was "six weeks or six 
months ago."  The clinician noted that he was a poor 
historian.  Responses to field testing were inconsistent and 
inconclusive.  Movements of his face, tongue, and palate were 
symmetrical and active.  Pupils, discs, and rotations were 
normal.  The conclusion was absence and grand mal epilepsy 
with a vague history of 56 years.  The examiner noted the 
veteran was unable to describe the attacks.  

Records from Duke University Medical Center, dated throughout 
2006, indicate that the veteran had a history of 
pseudoseizures, diabetes mellitus, coronary artery disease, 
hypertension, peripheral vascular disease, and post-traumatic 
stress disorder (PTSD).  In February 2006, the veteran was 
admitted after a fall at home, wherein the veteran fell and 
hit his head after a "black out."  The veteran was noted as 
being a poor historian, but his wife, who witnessed the fall, 
denied that the veteran lost consciousness or had any seizure 
activity, including shaking extremity movement or loss of 
bladder/bowel control.  Both the veteran and his wife 
recalled that the veteran had slight mental confusion 
afterwards.  Following a physical examination, and laboratory 
testing, the diagnosis was syncope versus seizures.  The EEG 
was without evidence of seizure activity.  It was noted, 
however, that normal EEGs did not rule out epilepsy.  The EKG 
did not show aortic stenosis.  

Records from Duke University Medical Center, dated June 2006, 
indicate that the veteran had a syncope-like episode, 
diagnosed as a PTSD/pseudoseizure.  CT scan of the brain and 
x-rays of the chest were normal.  An EKG was also normal 
except for sinus bradycardia.  Neurological evaluation 
indicated that the veteran likely had a syncopal episode, 
possibly related to PTSD.

A July 2006 VA Holter summary report states that there was 
normal sinus rhythm without ectopy. 

An October 2006 letter from the veteran's wife states that 
the veteran has had seizures for several years, including 
"black outs."

An October 2007 VA examination report shows that the veteran 
underwent video EEG monitoring, with hospitalization, of his 
recurrent spells.  During a discussion of "bad experiences" 
that the veteran had in the past, he developed a typical 
"spell," with symptoms consisting of a "swimmy" feeling in 
the head, followed by falling backwards and losing 
consciousness.  There was no stiffening or clonic jerking, 
nor was there any evidence of bladder or bowel incontinence.  
The veteran did have confusion afterwards, but the EEG was 
negative for epileptiform discharges or rhythmic slowing, 
which indicated that the veteran's spell was psychogenic in 
nature.  The diagnosis was non-epileptic spells.  

Left Eye Disability and 38 U.S.C.A. § 1151

According to the VA medical records associated with the 
veteran's claims file, and a November 1994 Memorandum from 
the Chief of the VA Ophthalmology Section at the Durham VA 
Medical Center, the veteran's left eye history is as follows:

In December 1993, the veteran underwent an uncomplicated 
cataract extraction with placement of a posterior chamber 
intraocular lens after presenting to the VA eye clinic with 
complaints of decreased left eye vision for 6 to 7 years.  
Examination at the eye clinic prior to the surgery showed a 
best corrected visual acuity of 20/60 and early background 
diabetic retinopathy.  The veteran received informed consent.  
Following surgery, visual acuity was 20/40.  

In January 1994, visual acuity in the left eye declined to 
20/100, serial examinations showed persistent mild 
inflammation in the anterior left eye, and cystoid macular 
edema was documented and treated.  By May 1994, visual acuity 
had returned to 20/20-2, but the veteran developed pre-
retinal hemorrhages, cotton wool spots, and 
neovascularization of the optic disk; he was diagnosed with 
accelerated proliferative diabetic retinopathy of the left 
eye.  He was treated with pan-retinal photocoagulation, and 
in June 1994, visual acuity was 20/40, without progression of 
neovascularization and reduced macular edema.  

The veteran failed to report to the macular clinic in August 
1994 as scheduled.

In November 1994, the veteran reported to the macular clinic 
complaining of decreased vision and black streaks in the left 
eye for the previous 4 weeks.  Examination showed visual 
acuity of 20/200 of the left eye, associated with moderately 
dense vitreous hemorrhage.  An ultrasound showed an attached 
retina.

The aforementioned November 1994 VA Ophthalmology Memorandum 
found that the veteran did not develop an eye infection post-
operatively or at any other time.  The Memorandum noted that 
the veteran's mild anterior chamber inflammation was 
documented post-operatively, but that this tends to be a 
prolonged occurrence in diabetic patients due to 
microvascular incompetence and leakage of blood elements 
across the blood-aqueous barrier.  The Memorandum also noted 
that the veteran's cystoid macular edema and resulting 
reduced visual acuity in the left eye is a recognized 
complication of properly performed cataract surgery; the 
veteran's was substantially resolved with topical and 
systemic treatment by June 1994.  In addition, the Memorandum 
found that the veteran's most recent decline in vision was 
related to proliferative diabetic retinopathy complicated by 
vitreous hemorrhage, correctly diagnosed and appropriately 
treated by VA in June 1994; the veteran's failure to return 
to the retina clinic in August 1994 meant that further laser 
treatment was precluded by the presence of blood in the 
vitreous cavity in November 1994.  The Memorandum opined that 
accelerated progression of diabetic retinopathy following 
that the veteran's cataract surgery was possibly related to 
the surgery, but that such an opinion was speculative.  The 
Memorandum concluded that the veteran's left eye loss of 
vision was in all likelihood unrelated to his surgery.

A report of a March 1996 VA optometry consultation indicates 
that the veteran's claims file and the November 1994 
Memorandum were reviewed.  The optometrist concurred with the 
Memorandum's finding that the veteran's cystoid macular edema 
occurred secondary to cataract surgery, but that it was 
resolved.  The optometrist further found that, subsequent to 
the macular edema, an exacerbation of the diabetic 
retinopathy occurred, which caused the loss of vision in the 
left eye.  The optometrist opined that the veteran's left eye 
surgery may have contributed to the worsening of the diabetic 
retinopathy of the left eye.

In May 2004, the VA obtained the opinion of an independent 
medical expert (IME), a physician and Assistant Professor of 
Ophthalmology.  The IME report indicates that the veteran's 
medical records, dated 1991 through 2001, were reviewed, as 
well as VA medical reports from November 1994 and May 1996.  
The IME report provided a summary of the relevant treatment 
from the date of the surgery through July 2001.  The IME 
report found that the veteran's second episode of macular 
edema and persistent vision loss is more likely to be 
diabetic macular edema than post-operative macular edema, as 
it began nearly one year after his surgery and was concurrent 
with the development of progressive proliferative diabetic 
retinopathy, as well as failed to respond to the topical 
anti-inflammatory treatment, unlike his initial episode 
following his surgery.  The IME also found that the veteran's 
second episode of macular edema was consistent with diabetic 
disease, so as to require treatment via diabetic focal grid 
laser photocoagulation in October 1995.  The IME report also 
opined as to the issue of whether his cataract extraction 
accelerated his diabetic retinopathy and found that, while 
diabetic retinopathy can progress more quickly following 
surgery, the asymmetry of the veteran's diabetic ocular 
disease could also be related to arteriosclerosis.  The IME 
report concluded that the veteran's current vision loss was 
not likely related to his surgery and post-operative macular 
edema; it is more likely due to persistent diabetic macular 
edema, which is not likely related to his cataract 
extraction, as diabetic retinopathy is normally a progressive 
condition.

Analysis

Increased Disability Evaluation

The Board notes that the veteran's 10 percent disability 
evaluation for his petit mal seizures has been in effect for 
more than 20 years and is protected.  See 38 C.F.R. §  
3.951(b) (2007) ("A disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud.").

The veteran's petit mal seizures are rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8911, which states that such seizures should be rated as 
minor seizures.  Major seizures are characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
minor seizure consists of a brief interruption in the 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head, or 
sudden jerking movements of the arms, trunk, or head, or 
sudden loss of postural control.   

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted when there 
has been at least 1 major seizure in the last 2 years or 
there have been at least 2 minor seizures in the last 6 
months.  A 40 percent evaluation requires at least 1 major 
seizure in the last 6 months or 2 major seizures in the last 
year; or an average of at least 5 to 8 minor seizures weekly.  
A 60 percent evaluation requires an average of at least 1 
major seizure in 4 months over the last year; or 9 to 10 
minor seizures per week.  An 80 percent evaluation requires 
an average of at least 1 major seizure in 3 months over the 
last year; or more that 10 minor seizures weekly.  A 100 
percent evaluation requires an average of at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2007).  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  Further, where continuous 
medication is necessary to control the epilepsy, the minimum 
evaluation is 10 percent, which will not be combined with any 
other rating for epilepsy.  See 38 C.F.R. § 4.124a, Notes (1) 
and (2).

Upon reviewing the rating criteria in relation to the 
evidence for the rating period on appeal, the Board finds 
that the veteran's disability picture is most consistent with 
the currently assigned 10 percent disability evaluation 
throughout the rating period on appeal, and that an increased 
disability evaluation is not warranted at any time during 
that period.  The objective clinical evidence of record does 
not show that the veteran experienced at least one major 
seizure in the last 2 years or at least 2 minor seizures in 
the past 6 months.  In this regard, the Board points out that 
the veteran's CT scans, including those from 1995 and 2006, 
were normal, as were his EEG and MRI tests.   Additionally, 
medical reports do not confirm the occurrence of any actual 
seizures during the relevant rating period, and the veteran's 
last grand mal seizure was reported to have occurred in 
November 1995.  Furthermore, there was no evidence of 
electrographic or clinical seizures upon objective 
examination at the veteran's January 2003 or October 2007 VA 
examinations, nor was there any evidence of seizures when the 
veteran was treated by Duke University Medical Center in 
2006.  The veteran's syncopal episodes were diagnosed as 
pseudoseizures and psychogenic spells, and the evidence 
suggests that these events may be related to the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  Therefore, his symptoms are most 
commensurate with the currently assigned 10-percent rating.  
See 38 C.F.R. § 4.124a, DC 8911.

While, as pointed out in the Joint Motion, the veteran and 
his wife report that the veteran experiences up to 14 minor 
seizures per week, the Board points out that, other than the 
reported seizure in November 1995, the veteran and his wife 
repeatedly denied that the veteran experiences convulsions, 
bladder or bowel incontinence, random motor movements, 
perceptual disturbance, or other clinical indications of 
major or minor psychomotor seizures as required under the 
relevant rating criteria.  See 38 C.F.R. §§ 4.121, 4.124a.  
Given the absence of clinical or lay confirmation, the 
veteran's oral history, and that of his wife, as to the 
number and type of seizures, is an insufficient basis for an 
increased rating.   See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  Moreover, due to the 
uncertainty as to the nature of the veteran's seizures, the 
veteran was provided with a neurological observation in 
October 2007 in accordance with 38 C.F.R. § 4.121; this 
evaluation was negative for evidence of a seizure disorder.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that his 
petit mal seizures have caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
current 10-percent rating) or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board does not have to refer this case to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a disability rating higher than 
10 percent for petit mal seizures, on either a schedular or 
extra-schedular basis, at any time during the rating period 
on appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Hart v. Mansfield, No. 05-2424 
(U.S. Court of Appeals for Veterans Claims, Nov. 19, 2007).

Compensation Pursuant to 38 U.S.C.A. § 1151

Although the veteran sincerely believes otherwise, the 
medical evidence in this case does not show that he sustained 
damage or additional left eye disability due to injury as a 
result of his VA treatment.  The Board acknowledges that he 
sustained macular edema and resultant left eye vision loss 
subsequent to VA medical treatment, namely cataract 
extraction of the left eye.  However, the VA Chief of 
Ophthalmology's November 1994 Memorandum and the May 2004 IME 
report, both of which were issued after review of the facts 
and circumstances of this case, clearly indicate that the 
veteran's macular edema and vision loss were not causally 
related to the veteran's surgery, and were instead part of 
the normally progressive nature of the veteran's diabetic 
retinopathy.

In addition, as the reviewing expert physician indicated, 
macular edema and vision loss were known complications of the 
cataract extraction surgery and the IME report pointed out 
that the length of time between the veteran's surgery and the 
onset of the second macular edema negated a possible 
relationship between the two events.  The expert physician 
also concluded that the veteran's asymmetrical diabetic 
ocular disease could also be explained by arteriosclerosis.  
There is no evidence that the veteran's treating providers at 
VA deviated from the appropriate standard of care.  Moreover, 
as previously noted, compensation is not payable for 
disability that is coincidental with (but not the result of) 
VA treatment, for disability that is a necessary consequence 
of surgical treatment properly administered, or disability 
that is the result of continuance or natural progress of the 
disability for which surgical treatment was provided.  Here, 
the competent evidence of record shows that the veteran's 
current vision loss is not coincidental with the December 
1993 surgery, that his vision loss was the continuance of the 
disability for which the surgery was scheduled, and/or was a 
necessary consequence of the surgery.  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this 
case, the Board finds that the opinion of the VA 
ophthalmologist and independent, expert ophthalmologist, who 
reviewed the veteran's claims folder prior to finding that it 
was unlikely that the veteran's macular edema and left eye 
vision loss were related to his VA treatment, to be of 
significant probative value.  The VA ophthalmologist and the 
independent ophthalmologist provided a rationale for their 
opinions, versus the May 1996 VA optometrist, who did not 
provide a rationale for his opinion.  See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of the veteran's disorder).  

The veteran's unsubstantiated allegations, sincere as they 
are, are simply unable to rebut the contrary opinion of the 
reviewing VA physicians, because, as a layman, the veteran 
lacks the medical training and expertise needed to make the 
dispositive determination regarding causation.  See Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, there is no medical evidence showing the veteran 
suffered additional left eye disability as a result of 
treatment at the VA Medical Center in December 1993.  
Accordingly, his claim for § 1151 compensation must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in his favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for petit mal seizures is denied.

The claim for § 1151 compensation for a left eye disability 
due to treatment at a VA Medical Center in December 1993 is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


